 


114 HR 2473 IH: Preserving Capital Access and Mortgage Liquidity Act of 2015
U.S. House of Representatives
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2473 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2015 
Mr. Clay (for himself and Mr. Neugebauer) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To include credit unions as community financial institutions under the Federal Home Loan Bank Act. 
 
 
1.Short titleThis Act may be cited as the Preserving Capital Access and Mortgage Liquidity Act of 2015. 2.Definition of a community financial institutionSection 2(10)(A)(i) of the Federal Home Loan Bank Act (12 U.S.C. 1422(10)(A)(i)) is amended to read as follows: 
 
(i) 
(I)the deposits of which are insured under the Federal Deposit Insurance Act; or (II)that is a Federal credit union or a State credit union (as such terms are defined, respectively, under section 101 of the Federal Credit Union Act); and. 
 
